Exhibit 10.3

FIRST AMENDMENT TO TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
September 30, 2013 by and among PARKWAY PROPERTIES LP, a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), PARKWAY
PROPERTIES, INC., a corporation incorporated under the laws of the State of
Maryland (the “Parent”), each of the Lenders party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of June 12,
2013 (as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement subject to the terms
and conditions of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendment to Credit Agreement. The parties hereto agree that
the Credit Agreement is amended as follows:

(a) The Credit Agreement is hereby amended by restating the first sentence of
Section 9.1.(e) in its entirety to read as follows:

The Parent shall not permit the ratio of (i) the product of (A) Unencumbered
Adjusted NOI for the two consecutive fiscal quarters most recently ended
multiplied by (B) 2 to (ii) Unsecured Indebtedness of the Parent and its
Subsidiaries to be less than 0.11 to 1.00 at any time; provided, that at any
time during the period commencing on July 1, 2013 and ending on December 31,
2013, the Parent shall not permit the ratio of (i) the product of
(A) Unencumbered Adjusted NOI for the two consecutive fiscal quarters most
recently ended multiplied by (B) 2 to (ii) Unsecured Indebtedness of the Parent
and its Subsidiaries to be less than 0.095 to 1.00.

(b) The Credit Agreement is hereby further amended by restating Section 9.2.(b)
in its entirety to read as follows:

(b) The Parent and the Borrower shall not, and shall not permit any Subsidiary
(other than an Excluded Subsidiary) or any other Loan Party to, enter into,
assume or otherwise be bound by any Negative Pledge except for (i) a Negative
Pledge contained in the Existing Credit Agreement; (ii) a Negative Pledge
contained in the Existing Term Loan Agreement; (iii) a Negative Pledge contained
in any other agreement (in addition to the Existing Credit Agreement and the
Existing Term Loan Agreement) that evidences unsecured Indebtedness which
contains restrictions on encumbering assets that are substantially similar to
those restrictions contained in the Loan Documents; (iv) a Negative Pledge
contained in any agreement relating to assets to be sold where the restrictions
on encumbering assets relate only to such assets pending such sale; (v) a
Negative Pledge contained in any agreement (x) evidencing Indebtedness



--------------------------------------------------------------------------------

of such Person, but only to the extent that no Default or Event of Default is in
existence at the time such Indebtedness is created, incurred or assumed, nor
would result from the creation, incurrence or assumption of such Indebtedness
(including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.); (y) which
Indebtedness is secured by a Lien permitted to exist pursuant to this Agreement,
and (z) which prohibits the creation of any other Lien on only the property
securing such Indebtedness as of the date such agreement was entered into; and
(vi) to the extent constituting a Negative Pledge, a restriction on the direct
or indirect transfer of Equity Interests in any Excluded Subsidiary,
Unconsolidated Affiliate or any Subsidiary that is not a Wholly Owned Subsidiary
contained in the organizational documents of such Person or any document,
instrument or agreement evidencing Secured Indebtedness of such Person permitted
to exist pursuant to this Agreement.

(c) The Credit Agreement is hereby further amended by restating Section 9.3. in
its entirety to read as follows:

Section 9.3. Restrictions on Intercompany Transfers.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary; (c) make
loans or advances to the Parent, the Borrower or any other Subsidiary; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
other Subsidiary (other than the direct or indirect transfer of Equity Interests
in any Excluded Subsidiary); other than (i) with respect to clauses (a) through
(d), those encumbrances or restrictions contained in (A) any Loan Document,
(B) the Existing Credit Agreement, (C) the Existing Term Loan Agreement, (D) any
other agreement (in addition to the Existing Credit Agreement and the Existing
Term Loan Agreement) that evidences unsecured Indebtedness containing
encumbrances or restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents, (E) the
organizational documents of any Excluded Subsidiary, Unconsolidated Affiliate or
any Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or Unconsolidated Affiliate
(or any direct or indirect owner of such Equity Interest on account of such
ownership) or the property or assets of such Subsidiary or Unconsolidated
Affiliate), or (ii) with respect to clause (d), (A) restrictions contained in
any agreement relating to the sale of a Subsidiary (other than the Borrower) or
the assets of a Subsidiary pending sale, or relating to Indebtedness secured by
a Lien on assets that the Borrower or a Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.2.(a), provided that in any such case,
the restrictions apply only to the Subsidiary or the assets that are the subject
of such sale or Lien, as the case may be or (B) customary provisions restricting
assignment of any agreement entered into by the Parent, the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to the truth and accuracy of the representations set forth herein (and
incorporated by reference) and receipt by the Administrative Agent of each of
the following, each in form and substance satisfactory to the Administrative
Agent:

 

2



--------------------------------------------------------------------------------

(a) A counterpart of this Amendment duly executed by the Borrower, the Parent
and the Requisite Lenders;

(b) A Guarantor Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor;

(c) Evidence that the Existing Credit Agreement has been amended to conform to
certain sections of the Credit Agreement as amended by this Amendment and such
other changes as agreed to by the parties thereto;

(d) Evidence that the Existing Term Loan Agreement has been amended to conform
to certain sections of the Credit Agreement as amended by this Amendment and
such other changes as agreed to by the parties thereto; and

(e) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Parent and the Borrower has the right and power,
and has taken all necessary action to authorize such Loan Party, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement as amended by this Amendment in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized officer of each of the Parent and the Borrower and each of this
Amendment and the Credit Agreement as amended by this Amendment is a legal,
valid and binding obligation of each of the Parent and the Borrower enforceable
against such Person in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(b) Compliance with Laws, etc. The execution and delivery by each of the Parent
and the Borrower of this Amendment and the performance by each such Person of
this Amendment and the Credit Agreement as amended by this Amendment in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise: (i) require any Governmental Approval
or violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Parent, the Borrower or any Loan Party, or any indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties may be bound, including
without limitation, the Wells Fargo Term Loan Agreement and the Existing Credit
Agreement; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

 

3



--------------------------------------------------------------------------------

Section 4. Reaffirmation of Representations by Parent and Borrower. The Borrower
and the Parent hereby certify to the Administrative Agent and the Lenders that
as of the date hereof and after giving effect to this Amendment, the
representations and warranties made or deemed made by each of the Parent and the
Borrower in the Credit Agreement as amended by this Amendment and the other Loan
Documents to which the Parent or the Borrower is a party are and shall be true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects) on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement as amended by
this Amendment.

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.

Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained in Section 1 hereof shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed as of the date first above written.

 

BORROWER: PARKWAY PROPERTIES LP By:   Parkway Properties General Partners, Inc.,
its sole general partner   By:   /s/ David R. O’Reilly     Name: David R.
O’Reilly    

Title:   EVP, Chief Financial Officer & Chief

            Investment Officer

  By:   /s/ Jeremy R. Dorsett     Name: Jeremy R. Dorsett    

Title:   Executive Vice President & General

            Counsel

 

PARENT: PARKWAY PROPERTIES, INC.   By:   /s/ David R. O’Reilly     Name: David
R. O’Reilly    

Title:   EVP, Chief Financial Officer & Chief

            Investment Officer

  By:   /s/ Jeremy R. Dorsett     Name: Jeremy R. Dorsett    

Title:   Executive Vice President & General

            Counsel

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Term Loan Agreement with Parkway
Properties LP]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

    Administrative Agent and as the sole Lender

By:   /s/ Andrew W. Hussion   Name: Andrew W. Hussion   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of September 30, 2013 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

WHEREAS, Parkway Properties LP (the “Borrower”), Parkway Properties, Inc. (the
“Parent”), the Lenders, the Administrative Agent and certain other parties have
entered into that certain Term Loan Agreement dated as of June 12, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
June 12, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
to enter into a First Amendment to Term Loan Agreement dated as of the date
hereof (the “Amendment”), to amend the terms of the Credit Agreement on the
terms and conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

THE GUARANTORS: PARKWAY PROPERTIES, INC.

By:

      Name:       Title:    

By:

      Name:       Title:    

 

PARKWAY PROPERTIES GENERAL PARTNERS, INC.

By:

      Name:       Title:    

By:

      Name:       Title:    

 

PARKWAY JHLIC LP By:   Parkway Properties General Partners, Inc., its sole
general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PARKWAY REALTY SERVICES, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

 

PARKWAY LAMAR LLC By:   Parkway Properties LP, its sole member By:   Parkway
Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PARKWAY 214 N. TRYON, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

 

PARKWAY 525 N. TRYON, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PARKWAY TOWER PLACE 200, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

 

PKY 222 S. MILL, LLC By:   Parkway Properties LP, its sole member By:   Parkway
Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PKY 400 NORTH BELT, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

 

PKY 1300 RIVERPLACE, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PKY 1250 SAM HOUSTON, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

 

PKY 1325 DAIRY ASHFORD, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PKY SQUAW PEAK, LLC By:   Parkway Properties LP, its sole member By:   Parkway
Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

 

PKY WOODBRANCH, LLC By:   Parkway Properties LP, its sole member By:   Parkway
Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PARKWAY 550 SOUTH CALDWELL, LLC By:   Parkway Properties LP, its sole member By:
  Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

 

PKY FUND II TAMPA I, LLC By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   

[Signatures continued on next page]



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

EOLA CAPITAL LLC By:   Eola Office Partners LLC, its sole member By:   Parkway
Properties LP, its sole member By:   Parkway Properties General Partners, Inc.,
its sole general partner  

By:

       

Name:

       

Title:

     

By:

       

Name:

       

Title:

   